579 F.2d 1013
UNITED STATES of America, Plaintiff-Appellee,v.David Wayne BURKS, Defendant-Appellant.
No. 76-1596.
United States Court of Appeals,Sixth Circuit.
Aug. 1, 1978.

Thomas W. Moon, Bart Durham III, Nashville, Tenn.  (Court-appointed), for defendant-appellant.
Harold D. Hardin, U. S. Atty., Richard L. Windsor, Asst. U. S. Atty., Nashville, Tenn., for plaintiff-appellee.
ORDER
Before WEICK and LIVELY, Circuit Judges and CECIL, Senior Circuit Judge.


1
The Supreme Court of the United States having reversed the decision of this court, 547 F.2d 968, and remanded the case for proceedings consistent with its opinion, Burks v. United States, --- U.S. ----, 98 S.Ct. 2141, 57 L.Ed.2d 1 (1978);


2
This case is now remanded to the district court with directions to enter a judgment of acquittal.